                                                                             CLERK'S OFFICE U.S. DIST. COURT
                                                                                    AT ROANOKE, VA
                                                                                         FILED
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA                          NOV 05 2018
                                  ROANOKE DIVISION


PRINCESS BROWNFIELD,                             Civil Action No. 7:18-cv-00236
     Plaintiff,
                                                 DISMISSAL ORDER
v.
                                                 By: Michael F. Urbanski
FLUVANNA CORRECTIONAL CENTER                     Chief United States District Judge
FOR WOMEN, et al,
     Defendant(s),

       In accordance with the Memorandum Opinion entered this day, it is hereby

                                         ORDERED

that this action is DISMISSED without prejudice for plaintiff's failure to comply and the action

is STRICKEN from the active docket of the court.

       The Clerk is directed to send a copy of this Order and the accompanying Memorandum

Opinion to plaintiff.
                             11       Nw~lo.Qr-
       ENTER: This_
                  d_-       tV
                            _ ,day ofeeoober,   2~~ ~~~

                                                   Chief fi'fted \§lt6 District Judge
